Citation Nr: 1402799	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  12-04 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a psychiatric disorder (claimed as bipolar disorder).


REPRESENTATION

Appellant represented by:	Michael James Kelley, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981 and from November 1982 to November 1986.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.    

The Veteran presented testimony before the Board in November 2013; a transcript has been associated with the virtual record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims for bilateral hearing loss and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Affording the Veteran all reasonable doubt, the Veteran's status post left knee anterior cruciate ligament repair is the result of injury during active service.



CONCLUSION OF LAW

The criteria for service connection for a left knee disability have been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a left knee disability, which represents a complete grant of the benefit sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran seeks service connection for a left knee disability which he contends is the result of an injury during his active military service.  

The Veteran's service treatment records reveal that he injured his left knee in 1978 while playing football.  He was treated for complaints of pain, swelling, tenderness, and decreased range of motion.  He was variously diagnosed with internal derangement, strained knee, and medial meniscus tear of the left knee.  The Veteran was discharged from service in 1986.

Post-service, the Veteran underwent an anterior cruciate ligament (ACL) reconstruction using staples for the ACL graft in 1997.  X-rays taken upon VA examination in August 2010 show that there were surgical staples in the upper portion of the left tibia and an ACL repair secondary to prior surgery.  There was also mild narrowing of the joint space.  The Veteran was diagnosed with status post left knee ACL repair (crepitus, effusion, tenderness, guarding of movement, and loose staple located below tibial tuberosity causing pain to the touch).

The Veteran testified that he has suffered from ongoing knee problems since the 1978 football injury.  The Veteran is competent to report that he injured his left knee in service and that knee problems have existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).    The Board finds the Veteran's continuity of symptomatology with respect to his left knee following service to be credible.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The VA examiner failed to offer a nexus opinion.  There are no medical opinions in this case that are contrary to the Veteran's assertions that his left knee problems have existed since service.    

Based on the evidence of record, service connection for a left knee disability is warranted.  There is no need for further medical inquiry.  The appeal is granted.  38 C.F.R. § 3.303.


ORDER

Service connection for a left knee disability is granted.


REMAND

The Veteran has also filed claims of entitlement to service connection for bilateral hearing loss and a psychiatric disability.  A preliminary review of the record reveals the matters are not ready for appellate disposition.

The Veteran's service treatment records show that he had noise exposure in service.  Audiograms performed in service show fluctuating pure tone thresholds.  VA previously conceded noise exposure when awarding service connection for tinnitus.  The Veteran's right ear hearing was considered normal upon VA examination in August 2010 and his left ear hearing was found to be "non-disabling" for VA compensation purposes.  The Veteran testified in 2013 that his hearing has worsened in severity since his last examination.  A question remains as to whether the Veteran has current hearing loss.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The prior VA examination report is inadequate and a new VA examination is required.  

The Veteran testified that he was treated for psychiatric problems, including depression, shortly after his discharge from service.  He further testified that he was diagnosed with bipolar disorder and fired from the United States Postal Service (USPS) as a result of the disability.  The record also reveals the Veteran is a recipient of Social Security Disability, which was apparently awarded based on his bipolar disorder.  Records from the USPS and the Social Security Administration (SSA) have not been associated with the record.  Such must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1),(2).

The Veteran claims that he began suffering from depression during service.  He has been variously diagnosed with bipolar disorder, posttraumatic stress disorder (PTSD), depression, and anxiety.  The Veteran has not been afforded a VA examination in connection with his claim.  A VA examination is necessary in the instant appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The most recent VA outpatient treatment records associated with the record are dated in May 2010.  Updated records of any subsequent treatment the Veteran has received for the claimed bilateral hearing loss and psychiatric disability are pertinent evidence that must be secured.  38 C.F.R. § 3.159(c)(2).




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Secure for the record copies of the complete updated (since May 2010) VA clinical records of all evaluations and treatment the Veteran received for his bilateral hearing loss and psychiatric disorder.  All requests for records and their responses must be associated with the claims folder.

2.  Secure for the record copies of the Veteran's employment records from the USPS, to include, but not limited to, clinical records, employee performance reports, and any reports pertaining to his termination.   All requests for records and their responses must be associated with the claims folder.

3.  Secure for the record copies of the Veteran's SSA file, to include the administrative decision awarding benefits and the underlying medical records utilized to reach said decision.  All requests for records and their responses must be associated with the claims folder.

4.  After the development above has been completed, schedule the Veteran for a VA audiological examination.  Please schedule the examination at the White River Junction, Vermont, VA Medical Center as the Veteran currently resides in Veteran Affairs Supportive Housing (VASH) in Vermont.  

VA CONCEDES ACOUSTIC TRAUMA IN SERVICE.  The examiner is asked to provide an opinion as follows.  

Please state whether the Veteran has any current bilateral hearing loss and if so, whether it is at least as likely as not (a 50 percent probability or greater) that any current hearing loss had its onset during or was caused by the Veteran's confirmed noise exposure in service. 

Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

5.  After the development above has been completed, schedule the Veteran for a VA psychiatric examination.  Please schedule the examination at the White River Junction, Vermont, VA Medical Center.  The examiner is asked to provide an opinion as follows.  

Please state whether  it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed psychiatric disorder  had its onset during or was caused by the Veteran's service. 

Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

6.  In the interest of avoiding further remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


